Case 10-60990-wlh   Doc 18    Filed 03/22/10 Entered 03/22/10 09:18:26   Desc Main
                             Document      Page 1 of 10
Case 10-60990-wlh   Doc 18    Filed 03/22/10 Entered 03/22/10 09:18:26   Desc Main
                             Document      Page 2 of 10
Case 10-60990-wlh   Doc 18    Filed 03/22/10 Entered 03/22/10 09:18:26   Desc Main
                             Document      Page 3 of 10
Case 10-60990-wlh   Doc 18    Filed 03/22/10 Entered 03/22/10 09:18:26   Desc Main
                             Document      Page 4 of 10
Case 10-60990-wlh   Doc 18    Filed 03/22/10 Entered 03/22/10 09:18:26   Desc Main
                             Document      Page 5 of 10
Case 10-60990-wlh   Doc 18    Filed 03/22/10 Entered 03/22/10 09:18:26   Desc Main
                             Document      Page 6 of 10
Case 10-60990-wlh   Doc 18    Filed 03/22/10 Entered 03/22/10 09:18:26   Desc Main
                             Document      Page 7 of 10
Case 10-60990-wlh   Doc 18    Filed 03/22/10 Entered 03/22/10 09:18:26   Desc Main
                             Document      Page 8 of 10
Case 10-60990-wlh   Doc 18    Filed 03/22/10 Entered 03/22/10 09:18:26   Desc Main
                             Document      Page 9 of 10
Case 10-60990-wlh   Doc 18    Filed 03/22/10 Entered 03/22/10 09:18:26   Desc Main
                             Document      Page 10 of 10
